Mr. Justice Lawrence delivered the opinion of the Court: An execution was delivered to a constable, but before he had taken any steps for its collection his term of office expired. He was re-elected and gave different securities on his new official bond from those upon his first bond. During his second term of office he made a levy and collected the money. Having failed to pay it over, the question is no.w presented, which securities are liable, those upon the first or up oh the second bond? In the absence of statutory provisions there would be strong reasons for holding the securities upon the last bond liable. But we are obliged to consider the statute as clearly establishing a different rule. Section 113 of the act upon justices and constables is as follows: “ Any constable to whom an execution shall have been delivered, and whose term of office shall expire before the expiration of the time within which the return of such execution shall be required by law, shall be authorized to proceed in all matters relating to said execution and in the same manner to collect the same that he might have done had the term of said office not expired, and the constable and sureties shall be liable for any neglect of duty and for all moneys collected on said execution in the same manner and to'the same extent they would have been if the term of office of said constable had not expired.” Section 114 provides, that, “ where by law any justice of the peace or constable shall be authorized or required to complete any business or perform any duties growing out of business commenced and in their hands previous to going out of office, the bond shall apply to such cases until such business is concluded by such justice or constable.” It is unnecessary to discuss these sections. They are so clear as to admit of no debate. Without entirely perverting them we cannot hold that the securities on the first bond in the case before us are not liable. The collection of this execution was in the language of the law, “ business commenced ” and in the hands of the constable previous to his going out of office. The law says the first bond shall apply to this business until its completion. Judgment affirmed.